Citation Nr: 0933216	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  09-17 324	)	DATE
	)
	)


THE ISSUE

Whether a March 9, 1994 decision of the Board of Veterans' 
Appeals (Board), which denied a claim for a rating in excess 
of 30 percent for service-connected headache disorder, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

[The issues of service connection for a neck disability and 
entitlement to an increased rating for headaches will be 
addressed in a separate Board decision under a different 
docket number].


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to 
September 1980, and from December 1982 to October 1986.  This 
matter comes before the Board on motion by the Veteran 
alleging CUE in a Board decision issued on March 9, 1994.

By letter dated May 20, 2009, the Veteran was advised that 
his CUE motion was placed on the Board's docket, and that the 
rules relating to CUE motions could be found at 38 U.S.C.A. 
§ 7111 and 38 C.F.R. §§ 20.1400-11.


FINDINGS OF FACT

1.  A March 9, 1994 Board decision denied a rating in excess 
of 30 percent for the Veteran's service-connected headache 
disorder and determined that an exceptional or unusual 
disability picture had not been presented to warrant 
extraschedular consideration.

2.  The March 9, 1994 Board decision represented a reasonable 
application of the known facts to the law then in existence.


CONCLUSION OF LAW

The Board did not commit CUE in its March 9, 1994 decision by 
denying a rating in excess of 30 percent for service-
connected headache disorder.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an Informal Brief filed with the United States Court of 
Appeals for Veterans Claims (Court) in January 2008, the 
Veteran (moving party) filed a request for revision of a 
March 9, 1994 Board decision, which granted a 30 percent for 
service-connected headache disorder, but denied a higher 
rating still.  

The Veteran submitted further argument in April 2009 relating 
to alleged CUE errors in previous RO rating decisions.  These 
issues are addressed in the Introduction Section of a 
separate decision to be issued by the Board under a different 
docket number.  The Board only has jurisdiction of the CUE 
claims involving prior Board decisions at this time.  38 
C.F.R. § 20.1400.  Simply stated, those claims not appealed 
to the Board are not before the Board at this time.

A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111.  A decision 
of the Board that revises a prior Board decision on the 
grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1406.

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different 
but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the pleading requirements, and must be 
dismissed.  Id.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior 
final Board decision.  38 C.F.R. § 20.1400.

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.

Review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b).  However, to warrant revision 
on the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be CUE.  
38 C.F.R. § 20.1403(c).  Furthermore, there are certain 
enumerated examples of situation that are not considered CUE 
which includes the following: 

(1)  Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered 
in a Board decision.

(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3)  Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.

38 C.F.R. § 20.1403(d).

Additionally, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1404(d).

The above-cited regulatory authority was promulgated with 
the intent to adopt the CUE standard as set forth by the 
Court.  See 63 Fed. Reg. 27534, 27536 (1998).  The Board 
may, therefore, rely on the prior precedential decisions of 
the Court as to what exactly constitutes a valid claim of 
CUE.

The Court, in Damrel v. Brown, 6 Vet. App. 242,245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992), stated that for CUE to exist, (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement 
with how the Board evaluated the facts is inadequate to 
raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).

The Veteran raised several issues of CUE regarding the 
Board's March 9, 1994 decision which granted a 30 percent 
rating for service-connected headaches.  In that decision, 
the Board denied a rating greater than 30 percent for the 
service-connected headache disorder and determined that 
referral of the Veteran's case to the Director, Compensation 
and Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b) was not warranted. 

The Veteran primarily argues that the Board committed CUE in 
its March 9, 1994 decision by denying a schedular evaluation 
greater than 30 percent for his service-connected headache 
disorder, by failing to refer his case to the Director, 
Compensation and Pension for extraschedular consideration 
under 38 C.F.R. § 3.321(b) and by failing to recognize a 
claim of entitlement to a total disability rating based upon 
individual unemployability (TDIU).  He specifically argues 
that he filed a claim for TDIU on December 17, 1987 and had 
met the threshold percentages for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) at the time of the Board's 
March 1994 decision.

Notably, the Veteran has also made some non-specific CUE 
allegations regarding claims of service connection for 
arthritis of the back and sinusitis, as well as additional 
issues which could implicate prior decisions by the Board.  
See Veteran statement received in April 2009.

Briefly summarized, the Board issued a decision on March 9, 
1994 which specifically adjudicated a claim of entitlement to 
an increased rating for service-connected headache disorder.  
At the time of this decision, the Veteran held a combined 70 
percent service-connected disability rating due to 1) 
residuals, low back injury with muscle weakness and decreased 
sensation, both lower extremities, rated as 60 percent 
disabling; 2) residuals of right arm injury (major), rated as 
20 percent disabling; 3) headaches, rated as 10 percent 
disabling; 4) psoriasis, rated as 10 percent disabling; and 
4) bilateral high frequency hearing loss, rated as 
noncompensable.

In the March 1994 decision, the Board awarded a 30 percent 
rating for service-connected headache disorder under 
Diagnostic Code (DC) 8100, but denied a higher rating still.  
The Board further found that the criteria had not been met 
for referral of the claim to the Director, Compensation and 
Pension Service under 38 C.F.R. § 3.321(b).

The law extant at the time of the Board's March 1994 decision 
evaluated migraine headaches under DC 8100.  Under that DC, a 
10 percent rating was warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  38 C.F.R. § 4.124a, DC 8100 
(1993).  A 30 percent rating was warranted for migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  Id.  
The maximum 50 percent rating was warranted for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.

Notably, the terms such as "very frequent," "completely," 
"prostrating" and "severe economic inadaptability" were 
not further defined in VA regulations or by applicable Court 
precedent at that time.

The provisions of 38 C.F.R. § 3.321(a) instructed that VA's 
Schedule for Rating Disabilities represented, as far as can 
be practicably be determined, the average impairment of 
earning capacity in civil occupations resulting from 
disability.  This language was similar to that contained at 
38 C.F.R. § 4.1, which further noted that the degrees of 
disability specified in the rating schedule were considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  

The provisions of 38 C.F.R. § 3.321(b) provided criteria for 
"Exceptional Cases."  In pertinent part, this provision 
read as follows:

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where 
the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, 
upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-
connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards.

Notably, VA regulations did not further define the 
applicability and meaning of 38 C.F.R. § 3.321(b).  
Additionally, there were limited precedential Court decisions 
addressing this provision at the time of the Board's March 
1994 decision.

For example, in Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992), the Court held that the Board was required to address 
the applicability of section 3.321(b)(1), as well as a TDIU 
rating under section 4.16(b), where the rating schedule 
prohibited assignment of higher than an 80-percent combined 
rating for the veteran's disabilities, but evidence indicated 
that the disabilities may have rendered the veteran 
unemployable.

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under section 3.321(b)(1) where the record 
contained evidence that the veteran's particular disability 
(hernia residuals rated under DCs 7338 and 8630) required 
frequent hospitalization and bed rest which interfered with 
employability.

In Kellar v. Brown, 6 Vet. App. 157, 161 (1994), the Court 
noted that entitlement to an extraschedular rating under 
section 3.321(b)(1) (consideration based upon marked 
interference with employability) and a TDIU rating under 
section 4.16(b) (consideration based upon whether there was 
unemployability due to service-connected disability) were 
based on different factors, and that the issues were not 
necessarily inextricably intertwined.

Notably, in a March 1990 statement, the Veteran referred to 
Webster's Third International Dictionary to define 
prostrating as: "To reduce to submission or helplessness: to 
render powerless."  In an October 1998 statement (received 
after the Board's 1994 decision), the Veteran suggested the 
following interpretation of 38 C.F.R. § 3.321(b) with respect 
to evaluating his migraine headaches:

38 C.F.R. § 3.321(b) provides for extraschedular 
rating for migraine headaches when the migraines 
are prolonged and prostrating in nature.  
Webster's Third New International Dictionary 
(unabridged) defines (2) prostrate; c: to put in 
a state of extreme bodily exhaustion: debilitate; 
weaken.  This definition describes the associated 
inability of an individual to function in a 
normal manner.  Having suffered from frequent 
migraine attacks for more than 15 years, I am all 
too aware of the inability of the individual to 
function in any coherent manner.  The associated 
pain is so excruciating as to preclude me from 
doing even the most basic daily tasks.  But even 
more so, judgement is severely impaired, eyesight 
is impaired (both the ability to focus and the 
ability to tolerate light), the accompanying 
nausea also restricts the ability to function 
normally.

For reference purposes, the Court recently clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation could be assigned where the schedular rating 
was less than total, when the disabled person was, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  As the Veteran had one service-
connected disability rated as 60 percent disabling with a 
combined 70 percent service-connected rating, he was eligible 
for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
Factors to be considered included the veteran's employment 
history, educational attainment and vocational experience, 
but marginal employment was not to be considered 
substantially gainful employment.  Id. 

For purposes of 38 C.F.R. § 4.16(a), marginal employment was 
deemed to exist when a veteran's earned annual income did not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Id.  Marginal employment could be held to exist, 
on a facts found basis (including but not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeded the poverty threshold.  Id.  Consideration was to be 
given in all claims to the nature of the employment and the 
reasons for termination.  Id.

The provision of 38 C.F.R. § 4.16(b) were for consideration 
when a veteran was not eligible for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a).

With respect to raising a TDIU claim, the Court has held that 
the Board is not required to "conjure up" issues that were 
not raised by an appellant.  See Brannon v. West, 12 Vet. 
App. 32 (1998).  On the other hand, VA has a duty to fully 
and sympathetically develop a claimant's claim to its 
optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  This duty requires VA to "determine all potential 
claims raised by the evidence, applying all relevant laws and 
regulations," Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001), and extends to giving a sympathetic reading 
to all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

The Federal Circuit has determined that where a claim, 
including a reasonably raised claim under a sympathetic 
reading, is not acted upon by the agency decision maker, it 
is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278 (Fed. 
Cir. 2005).  Once any applicable appeals period with regard 
to that "decision" has expired, a CUE claim must be made to 
reopen the claim.  Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006). 

The Court in Roberson specifically held that, once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability.  See Roberson, 251 F.3d 
at 1384.

However, the Court has also held that, when VA assigns a 
disability rating that is less than 100%, the appellant is 
understood to have "received general notice of the denial of 
[his] TDIU claim[ ]" so that the VA decision regarding the 
TDIU claim is final and "CUE [i]s the only appropriate way 
to attack [VA's] decision").  Ingram v. Nicholson, 21 Vet. 
App. 232, 248-49 (2007).  See also Deshotel, 457 F.3d at 1261 
("Where the veteran files more than one claim with the RO at 
the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed 
denied.").

The evidence before the Board in March 1994 included the 
Veteran's service treatment records (STRs), VA clinical 
records, lay statements from the Veteran and his spouse, a 
November 1987 evaluation from Dr. H.S. Chuang for the Texas 
Rehabilitation Commission, Disability Determination Division, 
and VA Compensation and Pension (C&P) examination reports 
dated September 1981, May 1987, May 1988, July 1989, and 
December 1991.

The Veteran first alleges that the Board committed CUE in its 
March 9, 1994 decision by denying a rating in excess of 30 
percent for his headache disorder.  In granting a 30 percent 
rating, the Board specifically considered the Veteran's lay 
descriptions regarding the frequency, duration and severity 
of his headache symptoms as well as those of his wife.  

In fact, the Board specifically quoted portions of a 
statement by the Veteran's spouse. 

In conjunction with the medical evidence, the Board found 
that the descriptions by the Veteran and his spouse were 
"consistent" with the objective medical evidence to the 
extent that the criteria for a 30 percent rating under DC 
8100 could be approximated under DC 8100.  Notably, the 
Board's use of approximating principles essentially indicated 
a determination that the Veteran did not clearly meet the 
criteria for a 30 percent rating under DC 8100, but that the 
applicable law allowed a higher evaluation to be assigned as 
there was a question as to whether a 10 percent or 30 percent 
evaluation could be assigned.  38 C.F.R. § 4.7 (1993).

With regard to the denial of a higher 50 percent rating, the 
Veteran essentially argues that it is factually undebatable 
that his headache disorder was manifested by "very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability."

The basis for this claim is very unclear to the Board.

Evidence before the Board in March 1994 included the 
Veteran's description of totally incapacitating headaches 
ranging from 2 to 4 days per month which lasted up to 8 days 
in duration.  See e.g., Veteran statements received November 
1987, March 1988, April 1990 and October 1993; and Medical 
Report from Dr. H.S. Chuang dated November 1987.

However, the record also contained inconsistent statements 
made by the Veteran concerning the severity of his headache 
disorder.  For example, a VA clinical record in April 1987 
included the Veteran's report that his prescription 
medication for his headache disorder was "effective" if 
taken at the time of onset although he requested an analgesic 
to take when he awoke with a headache or was caught away from 
home.  An August 15, 1988 VA clinic record included the 
following report:

"Getting along fairly well.  Some headaches 
recently.  Also some joint symptoms [sx].  'I'm 
not getting worse.'"

However, less than one month later on September 12, 1988, the 
Veteran submitted a VA Form 21-4138 filing requesting an 
increased rating for his headache disorder stating as 
follows:

I am having headaches 2 to 3 times per month that 
are extremely severe.  I am required to take 
regular Rx to manage the problems.  I am seen 
regularly each 3 months for review of my 
headaches and the Rx.  I have been seen at the 
VAOPC Lubbock for the headaches since 10/86.

The record also contained further inconsistencies regarding 
the severity of the Veteran's headache disorder.  In a 
statement received in April 1988, the Veteran described 
himself as having a "severe" headache during his VA 
examination in May 1987 (Dr. V).  That examination report did 
not note any abnormalities on examination, and clearly did 
not describe the Veteran as experiencing a "prostrating" 
headache attack, even by the Veteran's own suggested 
definition.

In the April 1988 statement, the Veteran alleged that the 
severity of his headaches were so incapacitating that he 
could not leave the house "when they strike" and caused him 
to cry and become violent.

During VA examination in November 1987, the Veteran explained 
that he was unable to the return to the VA clinic everytime 
he experienced a headache "because of his commitment to 
school classes and so forth."  The Veteran attributed his 
inability to work due to his service-connected headache and 
back disabilities, and a VA orthopedic examiner who evaluated 
the Veteran's service-connected lumbar spine disability 
stated that the Veteran "certainly needs a lot of 
rehabilitation towards returning him back towards some form 
of gainful employment." 

In a March 1990 statement, the Veteran argued that his VA 
clinical records did not corroborate "prostrating" headache 
attacks as he was unable to drive himself to appointments 
during these attacks.  The Veteran later argued that his 
cooperation with VA in evaluating his disability came at the 
expense of his education by interrupting classroom attendance 
and reductions in study time.

In a statement received in October 1993, the Veteran's spouse 
described the Veteran as having "severe chronic and 
prostrating migraine attacks: which lasted from "three (3) 
to five days in length (a few longer, up to seven (7) days) 
and the headaches occur three (3) to four (4) times PER 
MONTH."  According to the Veteran's spouse, the Veteran's 
prostrating attacks rendered him unable to function in a 
normal manner, interfered with his education by missing class 
functions, and rendering him unable to care for his children 
or prepare himself meals.  She indicated the possibility of 
losing her job due to the necessity of having to care for her 
family.

As reflected above, the statements of the Veteran and his 
spouse contained a conflict as to their description of severe 
versus prostrating attacks.  According the statements of the 
Veteran and his spouse, the Veteran would have headache 
prostration for at least 9 days per month (three attacks 
lasting three days in length) to more than half the days in 
an entire month.  

The other evidence of record reflected that the Veteran was 
attending Texas Tech University through VA's Vocational 
Training and Rehabilitation Program under Title 38, Chapter 
31.  This contemplated that the Veteran had a "serious 
employment handicap" due to service-connected disability, 
but that he was deemed capable of being "rehabilitated to 
the point of employability."  See 38 U.S.C.A. § 3101.  The 
Veteran's Enrollment Certifications (VA Form 22-1999) reflect 
that he was in full time attendance.

Furthermore, the record contained conflicting statements from 
the Veteran himself concerning his reasons for 
unemployability.  As indicated above, the Veteran was 
attending college on a full-time basis.  In his December 17, 
1987 statement, the Veteran stated that "[b]ecause of my 
disabilities, I have been unable to get a job in over a 
year."  In a statement received in March 1988, the Veteran 
made the following statement:

I have been unable to obtain any type of gainful 
employment since my discharge from the military.  
I have applied for over 260 positions that I am 
qualified to fill yet at the mention of my 
disability and limitations, I receive a polite 
rejection for a variety of reasons.  To clarify, 
the positions that I have applied for did not 
require me to use the physical capabilities that 
I no longer possess."

A December 1991 VA examination report included the Veteran's 
report that he was attending Texas Tech University to obtain 
a Master's Degree in Political Science and History, and 
planned to enter a teaching profession.

On this record, the Board cannot conclude that its March 9, 
1994 decision was the product of CUE.  In this respect, the 
Board's March 9, 1994 decision applied the correct statutory 
and regulatory provisions then in effect to the correct and 
relevant facts.  The evidence of record at that time 
contained a conflict of lay descriptions of what constituted 
headache prostration as well as the effects and duration of 
the headache symptoms overall.  Notably, the Board directly 
cited the Veteran's full time college enrollment as being 
inconsistent with the Veteran's contentions.  Furthermore, 
the Veteran himself stated that he could not find a job, but 
felt himself capable of working by having sent out 260 
employment applications.  

Moreover, there was simply no medical evidence stating that 
the Veteran's headache disorder was productive of severe 
economic inadaptability.

Overall, the Board finds no evidence of a factual or legal 
error which is "undebatable" error such that, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Rather, the Board finds that the Veteran 
is expressing disagreement with how the Board weighed or 
evaluated the evidence in its March 9, 1994 decision.  The 
undersigned acknowledges that the Board referred to severe 
economic "impairment" rather than "inadaptability" in a 
portion of its decision, but such error is symantical in 
nature and does not affect the overall correct factual and 
legal nature of the decision.  Any allegations regarding how 
the Board weighed or evaluated the facts of the case in March 
1994 cannot form the basis of a CUE claim.  38 C.F.R. 
§ 20.1404(d)(3).  See Russell, 3 Vet. App. at 313-14 (1992) 
(en banc) ("In order for there to be a valid claim of [CUE], 
. . . the claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated").

With respect to the issue of extraschedular consideration 
under 38 C.F.R. § 3.321(b), the Board notes that the Veteran 
equates headache prostration as, ipso facto, meeting the 
definition of causing marked interference with employability 
under 38 C.F.R. § 3.321(b).  The criteria of DC 8100 
specifically contemplated the effects of "prostrating" 
attacks of migraine with different percentage ratings 
provided depending upon the frequency and severity of 
symptoms.  On the other hand, a referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) was reserved for 
"Exceptional cases."  

The facts before the Board did not cite any unusual symptoms 
of the Veteran's headache disorder which were not reflected 
in DC 8100.  Notably, a higher rating was available but it 
was determined that the criteria for the next higher rating 
had not been met.  The record did not reflect any instances 
where the Veteran had been hospitalized for his headache 
disorder.  Furthermore, as noted by the Board, the Veteran 
had been attending college on a full-time basis without any 
apparent significant interruption.  The Veteran himself 
reported having applied for over 260 positions which he 
deemed himself qualified and capable of performing.

Again, the Board finds that the Veteran is expressing 
disagreement with how the Board weighed or evaluated the 
evidence in its March 9, 1994 decision, which cannot form the 
basis of a CUE claim.  38 C.F.R. § 20.1404(d)(3).  See 
Russell, 3 Vet. App. at 313-14.

With respect to the TDIU claim, the Board notes that the 
Veteran provided equivocal reasons for his inability to 
obtain and maintain employment.  The Veteran alleges that his 
December 17, 1987 statement constituted an informal TDIU 
claim.  In that statement, the Veteran stated that 
"[b]ecause of my disabilities, I have been unable to get a 
job in over a year."

However, in a March 1988 statement, the Veteran reported that 
he had filed applications for over 260 positions that he 
thought he was both qualified and capable of performing.  He 
indicated that he had received "a polite rejection for a 
variety of reasons" which he attributed to his mentioning of 
his disability and limitations.  

In the last VA examination conducted before the Board's March 
1994 decision, a VA C&P examination dated December 1991, the 
Veteran reported that he was attending Texas Tech University 
to obtain a Master's Degree in Political Science and History, 
and that he planned to enter a teaching profession, which is 
further evidence that the Veteran himself deemed himself 
capable of obtaining and maintaining substantially gainful 
employment.

Additionally, the Board must note that there was no direct 
competent medical evidence of record opining that the Veteran 
was incapable of obtaining or maintaining substantially 
gainful employment as a result of service-connected 
disability.  In November 1987, a VA examiner did state that 
the Veteran "certainly needs a lot of rehabilitation towards 
returning him back towards some form of gainful employment."  
However, this was an examination report regarding the low 
back disability, and there was no opinion that the Veteran 
could not perform a sedentary occupation when considering all 
of his disabilities in light of his earned bachelors degree 
and continuing education for a master's degree.

The state of the law in March 9, 1994 did not clearly 
delineate when a TDIU claim had been raised or demonstrated.  
The Veteran clearly did not file a formal TDIU application, 
and provided equivocal statements regarding his perceived 
work limitations and inability to obtain employment.  On this 
record, the Board does not find that a TDIU claim had been 
raised, even under the Roberson standard announced many years 
later.

Nonetheless, the Board's March 9, 1994 decision clearly 
addressed the Veteran's employability with respect to his 
migraine headaches, having determined that such headaches did 
not result in severe economic inadaptability.  A previous 
Board decision in May 1989 denied increased ratings for 
psoriasis and headaches while a previous RO rating decision 
in December 1989 granted increased ratings for his service-
connected low back and right arm disabilities.  The Veteran 
was provided notice of the RO's December 1989 rating 
decision, and his appellate rights, by letter dated December 
28, 1989.  As the Veteran did not file a notice of 
disagreement within one year from the date of notice, that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103.

Assuming that the Veteran filed an informal claim for TDIU as 
claimed in December 1987, the Board notes that the subsequent 
May 1989 Board decision, the December 1989 RO decision and 
the March 1994 Board decision provided a clear and 
unmistakable signal to the Veteran that the substance of any 
claim for TDIU had been adjudicated.  There is not, 
therefore, CUE for failing to adjudicate a TDIU claim.  
Ingram, 21 Vet. App. 232 (2007) (per curiam); Deshotel, 457 
F.3d 1258 (Fed. Cir. 2006).  Also, as indicated above, it was 
not factually undebatable that the Veteran was entitled to 
TDIU.

Similarly, the Veteran has made very non-specific allegations 
that CUE has been committed by either the Board or the RO in 
failing to adjudicate claims of service connection for 
arthritis of the back and sinusitis.  See Veteran statement 
received in April 2009.  These vague allegations do not cite 
specific errors of law or fact in a particular Board 
decision, and must be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(b).  

In sum, the record demonstrates that a March 9, 1994 Board 
decision denied a rating in excess of 30 percent for service-
connected headache disorder based upon a determination that 
such disorder did not produce severe economic inadaptability, 
and that an exceptional or unusual disability picture had not 
been presented to warrant extraschedular consideration.  This 
decision represented a reasonable application of the known 
facts to the law then in existence.  The motion alleging CUE 
in the Board's March 9, 1994 decision, therefore, must be 
denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Moreover, as a CUE analysis 
depends upon the evidence and information of record at the 
time of the original decision, there is no assistance which 
can be provided at this time.  No additions to the record may 
be considered.

ORDER

The motion alleging CUE in the Board's March 9, 1994 decision 
is denied.


                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



